DETAILED ACTION
This Restriction/Election is in response to the Application filed on 30 September 2020.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to monitor for a group WUS at a determined location within an allocation of resources, classified in H04W 52/0229.
II. Claims 7-9, drawn to a UE enabled to monitor for a group WUS while in eDRX mode, classified in H04W 76/28.
III. Claims 10-30, drawn to a UE enabled to monitor for a group WUS at one of plural WUS resources, classified in H04L 5/0007.

Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as monitoring for a group WUS at a determined location within an allocation of resources without the requirement of a UE enabled to monitor for a group WUS while in eDRX mode (subcombination II) or a UE enabled to monitor for a group WUS at one of plural WUS resources (subcombination III). 
In the instant case, subcombination II has separate utility such as a UE enabled to monitor for a group WUS while in eDRX mode without the requirement of a group WUS at a determined location within an allocation of resources (subcombination I) or a UE enabled to monitor for a group WUS at one of plural WUS resources (subcombination III).
In the instant case, subcombination II has separate utility such as a UE enabled to monitor for a group WUS at one of plural WUS resources without the requirement of a group WUS at a determined location within an allocation of resources (subcombination I) or a UE enabled to monitor for a group WUS while in eDRX mode (subcombination II) .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the invention have acquired a separate status in the art in view of their different classification (i.e. subcombination I in H04W 52/0229, subcombination II in H04W 76/28 and subcombination III in H04L 5/0007);
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) (i.e. subcombination I in H04W 52/0229, subcombination II in H04W 76/28 and subcombination III in H04L 5/0007); and
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Rolando González on 12 October 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469